Title: To George Washington from William Heath, 11 August 1782
From: Heath, William
To: Washington, George


                  
                     Dear General,
                     Highlands August 11. 1782.
                  
                  The enclosed was handed to me the last evening.
                  From the circumstances which are related, I am led to request your excellency’s indulgence to Barnam, and that he may have it as soon as you may think it convenient.  I have the honor to be, With the greatest respect, Your Excellency’s Most obedient servant
                  
                     W. Heath
                     
                  
                Enclosure
                                    
                     Dear sir
                        
                        Connecticut Camp Augt 10th 1782
                     
                     Enclosed is a representation of John Barnam (a soldier in my Regiment) I shew it Genl Huntington who advised my sending the Man to you, I beleive it to be true he is an honest faithfull Soldier and if you can indulge him with a furlough of fifteen or Twenty days you will oblige.  Dear sir Yr friend and Most Obedt Huml servt
                     
                        Saml B. Webb
                     
                  
                  
                Enclosure
                                    
                     
                        Gentlemen
                        Camp August 10th 1782
                     
                     The destresses of my Father and his family have enduced me to Lay before you their Situation, praying Your assistance.
                     My Parents are now almost Eighty years of age.  My Father is inclining to the Consumption, My Mother has the Numb Palsey, and there is no person to take care of, or assist them.  I have two Sisters now in his family, the Husband of one was taken prisoner at Fairfield and has never been heard of since.  The Other had a Husband in the 2d Connecticut Regiment, who was unfortunately drownded the Last Campan Crossing the Elk river, and has left three children with my father.  There is two brothers of us now in the 3d Connecticut Regiment and have been in Sarvice ever since 1776.  My Father Sends me word by every opportunity that it is not possible for him or his family to Subsist long, without suffering, or my assistance.  Now Gentlemen after Laying before you the Situation of My fathers family my humble request is Permission to go home for fifteen or Twenty Days to assist him in geting in his Hay, & some other matters necessary for his Subsistance, By granting this my request You will oblige a Soldier who is never happier than in Serving his Country
                     
                        John Barnum
                     
                  
                  
               